The Court:
The defendant was charged with the crime of grand larceny, and was convicted of that crime in the Court below. *392On the trial the Court gave the following charge to the jury: “If they (the prosecution) prove that any of the things herein charged to have been stolen, either singly or altogether, were worth fifty dollars or over, * * * then that would be sufficient to warrant the jury in finding the defendant guilty of grand larceny.”
The things charged to have been stolen consisted of certain articles of jewelry described in the information, and under Section 487 of the Penal Code, it is not grand larceny to steal such property, unless it is of a value exceeding fifty dollars.
The instruction was erroneous, and the judgment must be-reversed. So ordered.